DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Paul Kale on 4/13/2021.

The listing of claims has been changed to the following:
1.	(Presently Presented)  A method performed by an access authorization proving apparatus in a context of collecting or delivering a shipment within a particular delivery area of a delivery company, wherein the access authorization proving apparatus is a portable electronic device, the method comprising:
-	storing a plurality of shipment data sets on the access authorization proving apparatus, wherein the plurality of shipment data sets all correspond to the particular delivery area of a plurality of delivery areas of the delivery company,
-	obtaining information of a shipment,
-	identifying a shipment data set from the plurality of shipment data sets stored on the access authorization proving apparatus using the obtained information of the shipment, wherein the shipment data set comprises first address information associated with the shipment, 

respective second address information associated with the at least one access control apparatus and stored on the access authorization proving apparatus and/or 
respective third address information associated with at least one  user of the at least one access control apparatus and stored on the access authorization proving apparatus, 
-	enabling a selection and/or a confirmation of an access control apparatus from the at least one determined access control apparatus by a user of the access authorization proving apparatus, and
-	communicating access authorization information associated with the access control apparatus to the access control apparatus in order to obtain access to a compartment assigned to the access control apparatus, such that the shipment can be inserted into the compartment or removed therefrom. 

2.	(Original)  The method as claimed in claim 1, wherein the access authorization proving apparatus stores respectively different access authorization information for each access control apparatus from the plurality of access control apparatuses.

3.	(Previously Presented)  The method as claimed in claim 1, wherein the access authorization proving apparatus enables the selection of the access control apparatus from the at least one determined access control apparatus if more than one access control apparatus was determined.

4.	(Previously Presented)  The method as claimed in claim 1, wherein the access authorization proving apparatus enables the confirmation of the access control apparatus from the at least one determined access control apparatus if the access control apparatus was the only one determined and/or after the access control 

5.	(Original)  The method as claimed in claim 3, wherein the enabling is performed after selection of a menu option by the user of the access authorization proving apparatus which is present if at least one access control apparatus was determined. 

6.	(Previously Presented)  The method as claimed in claim 1, wherein a number of the at least one determined access control apparatus decreases as a degree of correspondence between the first address information of the shipment data set and pieces of the second address information and/or the third address information increases. 

7.	(Previously Presented)  The method as claimed in claim 1, furthermore comprising:
outputting an indication of a possibility for using an access control apparatus if the first address information of the shipment data set has a predefined degree of correspondence to at least one piece of the second address information and/or to at least one piece of the third address information.

8.	(Previously Presented)  The method as claimed in claim 1, wherein obtaining the information of the shipment comprises wirelessly capturing the information of the shipment by means of the access authorization proving apparatus. 

9.	(Original)  The method as claimed in claim 1, wherein obtaining the information of the shipment comprises selecting or choosing the information of the shipment stored on the access authorization proving apparatus by a user of the access authorization proving apparatus.



11.	(Previously Presented)  The method as claimed in claim 1, wherein the second address information stored on the access authorization proving apparatus and/or the third address information stored on the access authorization proving apparatus comprises only respective second address information associated respectively with such access control apparatuses and/or only respective third address information respectively associated with at least one respective user of such access control apparatuses for which the respective  address information and/or the respective address information of their at least one respective user corresponds in accordance with a predefined degree of correspondence to the first address information of at least one of the stored shipment data sets.

12.	(Previously Presented)  The method as claimed in claim 11, wherein the communicated access authorization information originates from a plurality of pieces of access authorization information stored on the access authorization proving apparatus, wherein these pieces of access authorization information only comprise pieces of access authorization information from those access control apparatuses for which the respective second address information and/or the respective third address information  corresponds in accordance with a predefined degree of correspondence to the first address information of at least one of the stored shipment data sets. 

13.	(Original)  The method as claimed in claim 1, wherein the access authorization information associated with the respective access control apparatus is contained in a respective access control apparatus data set for the respective access control apparatus. 



15.	(Original)  The method as claimed in claim 1, wherein the same access authorization information associated with an access control apparatus is respectively stored on at least two access authorization proving apparatuses. 

16.	(Previously Presented)  The method as claimed in claim 1, wherein the access authorization information can only be communicated to the access control apparatus if there is a predefined degree of correspondence between the first address information of the shipment data and the second address information associated with the access control apparatus  and/or the third address information associated with the at least one user of the access control apparatus. 

17.	(Previously Presented)  The method as claimed in claim 1, wherein the identified shipment data set indicates that the shipment is generally permitted to be inserted into or removed from a compartment assigned to an access control apparatus prior to at least one of 
the determining of the at least one access control apparatus, 
the enabling of a selection and/or a confirmation of an access control apparatus of the at least one determined access control apparatus or 
the communicating of access authorization information associated with the confirmed and/or selected access control apparatus. 

18-20.	(Canceled)




22.	(Previously Presented)  The method as claimed in claim 1, wherein obtaining the information of the shipment comprises capturing an input of the information of the shipment by a user of the access authorization proving apparatus by means of a user interface of the access authorization proving apparatus.

23.	(Previously Presented)  The method as claimed in claim 8, wherein the information of the shipment is captured optically.

24.	(New)  An access authorization proving apparatus comprising at least one processor and at least one memory that includes program code, wherein the memory and the program code are configured to cause the access authorization proving apparatus to perform and/or control at least the following in a context of collecting or delivering a shipment within a particular delivery area of a delivery company, wherein the access authorization proving apparatus is a portable electronic device:
-	storing a plurality of shipment data sets on the access authorization proving apparatus, wherein the plurality of shipment data sets all correspond to the particular delivery area of a plurality of delivery areas of the delivery company,
-	obtaining information of a shipment,
-	identifying a shipment data set from the plurality of shipment data sets stored on the access authorization proving apparatus using the obtained information of the shipment, wherein the shipment data set comprises first address information associated with the shipment, 

respective second address information associated with the at least one access control apparatus and stored on the access authorization proving apparatus and/or 
respective third address information associated with at least one  user of the at least one access control apparatus and stored on the access authorization proving apparatus, 
-	enabling a selection and/or a confirmation of an access control apparatus from the at least one determined access control apparatus by a user of the access authorization proving apparatus, and
-	communicating access authorization information associated with the access control apparatus to the access control apparatus in order to obtain access to a compartment assigned to the access control apparatus, such that the shipment can be inserted into the compartment or removed therefrom. 

25.	(New)  The access authorization proving apparatus as claimed in claim 24, wherein the access authorization proving apparatus stores respectively different access authorization information for each access control apparatus from the plurality of access control apparatuses.

26.	(New)  The access authorization proving apparatus as claimed in claim 24, wherein the access authorization proving apparatus enables the selection of the access control apparatus from the at least one determined access control apparatus if more than one access control apparatus was determined.

27.	(New)  The access authorization proving apparatus as claimed in claim 24, wherein the access authorization proving apparatus enables the confirmation of the access control apparatus from the at least one determined access control apparatus if the access 

28.	(New)  The access authorization proving apparatus as claimed in claim 26, wherein the enabling is performed after selection of a menu option by the user of the access authorization proving apparatus which is present if at least one access control apparatus was determined. 

29.	(New)  The access authorization proving apparatus as claimed in claim 24, wherein a number of the at least one determined access control apparatus decreases as a degree of correspondence between the first address information of the shipment data set and pieces of the second address information and/or the third address information increases. 

30.	(New)  The access authorization proving apparatus as claimed in claim 24, wherein the memory and the program code are configured to further cause the access authorization proving apparatus to perform and/or control:
outputting an indication of a possibility for using an access control apparatus if the first address information of the shipment data set has a predefined degree of correspondence to at least one piece of the second address information and/or to at least one piece of the third address information.

31.	(New)  The access authorization proving apparatus as claimed in claim 24, wherein obtaining the information of the shipment comprises wirelessly capturing the information of the shipment by means of the access authorization proving apparatus. 

32.	(New)  The access authorization proving apparatus as claimed in claim 24, wherein obtaining the information of the shipment comprises selecting or choosing the 

33.	(New)  The access authorization proving apparatus as claimed in claim 24, wherein the shipment data sets comprise only shipment data sets of shipments which are assigned to a user of the access authorization proving apparatus in a predefined period. 

34.	(New)  The access authorization proving apparatus as claimed in claim 24, wherein the second address information stored on the access authorization proving apparatus and/or the third address information stored on the access authorization proving apparatus comprises only respective second address information associated respectively with such access control apparatuses and/or only respective third address information respectively associated with at least one respective user of such access control apparatuses for which the respective  address information and/or the respective address information of their at least one respective user corresponds in accordance with a predefined degree of correspondence to the first address information of at least one of the stored shipment data sets.

35.	(New)  The access authorization proving apparatus as claimed in claim 34, wherein the communicated access authorization information originates from a plurality of pieces of access authorization information stored on the access authorization proving apparatus, wherein these pieces of access authorization information only comprise pieces of access authorization information from those access control apparatuses for which the respective second address information and/or the respective third address information  corresponds in accordance with a predefined degree of correspondence to the first address information of at least one of the stored shipment data sets. 

36.	(New)  The access authorization proving apparatus as claimed in claim 24, wherein the access authorization information associated with the respective access control 

37.	(New)  The access authorization proving apparatus as claimed in claim 36, wherein the respective access control apparatus data set comprises the address information associated with the respective access control apparatus.

38.	(New)  The access authorization proving apparatus as claimed in claim 24, wherein the same access authorization information associated with an access control apparatus is respectively stored on at least two access authorization proving apparatuses. 

39.	(New)  The access authorization proving apparatus as claimed in claim 24, wherein the access authorization information can only be communicated to the access control apparatus if there is a predefined degree of correspondence between the first address information of the shipment data and the second address information associated with the access control apparatus  and/or the third address information associated with the at least one user of the access control apparatus. 

40.	(New)  The access authorization proving apparatus as claimed in claim 24, wherein the identified shipment data set indicates that the shipment is generally permitted to be inserted into or removed from a compartment assigned to an access control apparatus prior to at least one of 
the determining of the at least one access control apparatus, 
the enabling of a selection and/or a confirmation of an access control apparatus of the at least one determined access control apparatus or 
the communicating of access authorization information associated with the confirmed and/or selected access control apparatus. 



42.	(New)  The access authorization proving apparatus as claimed in claim 24, wherein obtaining the information of the shipment comprises capturing an input of the information of the shipment by a user of the access authorization proving apparatus by means of a user interface of the access authorization proving apparatus.

43.	(New)  The access authorization proving apparatus as claimed in claim 31, wherein the information of the shipment is captured optically.

Reasons for Allowance
As per claims 1-17 and 21-43, the claims, as amended, are directed to patent eligible subject matter under 35 U.S.C. 101. Independent claims 1 and 24, while reciting the abstract idea of delivery of shipment to lockers (which can be characterized as certain methods of organizing human activity in the form of management of business relations and managing interactions between people), are not directed to the abstract idea because the claims integrate the abstract idea into a practical application such that the claim is more than a drafting effort to monopolize the abstract idea. The claims recite storing plurality of shipment data sets on a deliverer device, collecting information for a shipment, identifying shipment data set from plurality of shipment data sets stored on the device, then utilizing the deliverer device to perform the following steps of: determining locker from plurality of lockers based on result of address comparison, enabling a selection of a locker, and communicating to the locker to gain access to the 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, however, as explained below, the claimed invention is distinguished from such prior art.
The closest prior art of record is Gillen (20080004967), Gotfried (20020180580), Giuffrida (Home Delivery vs Parcel Lockers: an economic and environmental assessment); Gillen teaches courier with a portable carrier device that acquires data using RFID technology, obtains information for a shipment, identifies shipment data set for plurality of shipments stored on the device which can include address information. Gotfried teaches codes for each compartment stored and when a match occurs a compartment is unlocked, allowing a selection of a locker based on dimensions of the package to be delivered. NPL newly cited reference attached “Home Delivery vs Parcel Lockers: an economic and environmental assessment” by Giuffrida, shows evaluations of analyzing solutions towards minimize missed deliveries. However, whether in combination or alone, these prior arts do not teach or suggest each and every feature of Independent Claim 1 and 24.

The prior art fails to explicitly teach:
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351.  The examiner can normally be reached on Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H. Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628                                                                                                                                                                                                        
	


/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628